Citation Nr: 0522621	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of left wrist tendon repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO).  In February 2003 
the veteran withdrew a prior request (see February 2003 VA 
Form 9) for a Travel Board hearing.  In November 2004 the 
Board remanded this case to develop additional evidence.  
When the case was before the Board in November 2004, the 
disability at issue was rated 10 percent.  On remand the 
rating was increased to 20 percent effective from February 
2005.  The veteran has not expressed satisfaction with that 
rating.  Hence the claim for increase remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  The veteran did not 
express dissatisfaction with the effective date assigned.  

On remand also service connection was granted for a left 
wrist surgical scar, separately rated 10 percent.  The 
veteran has not expressed disagreement with that 
determination.   


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left wrist tendon repair residuals are 
manifested by complaints of pain and by findings of 
limitation of motion and weakness of the index and middle 
(long) fingers; disability equivalent to amputation or 
unfavorable ankylosis (warranting rating as amputation) of 
the fingers is neither shown nor alleged.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's residuals of left wrist tendon repair.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.69, 4.71a, Diagnostic Codes (Codes) 5223, 5219, 5146 (in 
effect prior to and from August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The U.S. Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini, supra, that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Regarding content of notice (in a letter in May 2001 and 
afterwards), because the rating was increased (by a March 
2005 rating decision) it is significant that notice was 
updated by that rating decision, which explained the basis 
for the new rating assigned, and by the supplemental 
statement of the case (SSOC) in March 2005, which also 
explained the basis for the current rating, and explained 
what was needed to establish entitlement to a still higher 
rating (and what the evidence showed). The previous decision 
of the Board in November 2004 had noted that a December 2002 
SOC had advised the veteran to submit any evidence in his 
possession pertinent to his claim.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA (and fee-basis) 
examinations, most recently in 2005.  The record is complete.  
VA's duties to notify and assist are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005

Factual Basis

On VA examination in November 1993 status post surgery for 
extensor tender release and the suture of the left wrist 
tendons was diagnosed.  

A February 1998 VA hand clinic treatment note includes a 
diagnosis of "ECU" (extensor carpi ulnaris) tendonitis, 
significantly improved.

On August 1999 VA fee-basis examination the veteran was noted 
to be right hand dominant, as he used that hand for writing, 
eating, and combing his hair.  Status post extensor tendon 
repair of the left wrist was diagnosed.  The examiner noted 
that the veteran had limited left wrist limitation of motion, 
and difficulty in holding or grasping objects with his left 
hand for prolonged period of time.

On June 2000 VA fee-basis examination the veteran complained 
of pain into his left arm when flexing his left hand.  Left 
wrist dorsiflexion was to 45 degrees, palmar flexion was to 
60 degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 40 degrees.  All motion tests were without 
pain.  Fatigue, weakness, and, particularly, lack of 
endurance, was observed to affect his left wrist range of 
motion.  Left thumb range of motion was normal.  Range of 
motion testing, specifically flexion, of the left "DIP" 
(distal interphalangeal joint) was to 75 degrees without 
pain, "PIP" (proximal interphalangeal joint) was to 95 
degrees, and "MP" (metacarpal phalangeal joint) was to 75 
degrees without pain. Ring and little finger motion was 
within normal limits.  Left wrist X-ray examination showed no 
abnormality.  Status post extensor tendon repair of the left 
wrist was diagnosed.  Decreased left wrist range of motion 
was reported, as was decreased left hand strength.  He was 
noted to be limited in manipulation with his left hand.  

On February 2002 VA fee-basis examination the veteran 
complained of pain, weakness, stiffness, recurrent 
subluxation, inflammation, instability, fatigue, and lack of 
endurance.  He indicated that he had no hand coordination.  
He described monthly flare-ups, lasting one to two weeks.  
Left hand strength was less compare to his right hand due to 
incomplete closure of his left hand.  Left hand examination 
showed no swelling, redness, heat, weakness, nor instability.  
Left hand range of motion testing showed dorsiflexion to 30 
degrees, palmar flexion to 60 degrees, radial deviation to 10 
degrees, and ulnar deviation to 45 degrees (all with pain at 
extreme degrees).  The examiner noted that neither weakness, 
incoordination, fatigue, or lack of endurance limited the 
range of motion.  Left index finger active range of motion 
showed DIP flexion to 80 degrees, PIP flexion to 90 degrees, 
MP flexion to 90 degrees.  Middle finger active range of 
motion showed DIP flexion to 80 degrees, PIP flexion to 90 
degrees, MP flexion to 90 degrees. Index and middle finger 
range of motion was limited by stiffness and pain at the end 
of motion.  Left thumb range of motion testing showed radial 
and palmar active abduction to 70 degrees, and MP and "IP" 
(interphalangeal) active flexion to 60 degrees.  Left ring 
and little finger range of motion testing revealed DIP and MP 
active flexion to 90 degrees, and PIP flexion to 100 degrees.  
Range of motion of the thumb, ring, and little fingers was 
not limited by pain, weakness, or incoordination, fatigue, or 
lack of endurance.  Incomplete closure of the left hand was 
noted to be due to the 2nd and 3rd fingers not closing on the 
hand at approximately one centimeter (cm.).  X-rays of the 
left wrist showed no abnormality.  Status post extensor 
tendon repair of the left wrist was diagnosed.  Residuals 
were noted to include limited range of motion and pain in the 
second and third fingers of the left hand.  
On March 2005 VA hand, thumb, and fingers examination the 
veteran complained of increased pain with typing for more 
than ten minutes.  He added that he occasionally dropped 
cups, pens, papers, and keys when holding them in his left 
hand.  He complained of flare-ups about every two months.  
Examination of the left hand showed that the veteran was able 
to flex his fourth and fifth digits to the base of the palm.  
Left index finger flexion was to within 7 millimeters (mm.) 
of the thenar eminence of the hand.  Third (middle) finger 
flexion was to 5 cm. of the palm; this was noted to 
constitute significant diminution in flexion.  Thumb motion 
was full.  Other range of motion findings included second 
finger DIP to 40/50 degrees (active/passive).  PIP to 80/90 
degrees, "MCPJ" (metacarpal phalangeal joint) 70/80 degrees 
with complaints of wrist pain.  Third digit findings included 
DIP to 55/70 degrees, PIP to 85/95 degrees, MCP to 55/65 
degrees with pain.  Strength of the affected left hand 
fingers was 1/2 of corresponding fingers on the right.  Left 
wrist dorsiflexion was to 35/50 (active/passive) with pain, 
and flexion was to 45/50 with pain.  Status post extensor 
tendon repair of the left wrist was diagnosed.  The examiner 
noted that the disorder led to mild to moderate disability in 
the second and third fingers of the left hand.  The examiner 
opined that fatigability would increase with extensive use, 
and that objective evidence of pain and weakness was shown 
compared to the right hand.  Incoordination was noted 
concerning the lack of full flexion of the second and third 
digits.  The examiner opined that extensive use caused about 
a 60 percent additional decrease in left hand function.  The 
level of "preflare" disability was reported to be mild, 
increasing to moderate with flare-ups.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.40.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The Court held 
that a diagnostic code based on limitation of motion of a 
joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 
4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran's service-connected left wrist tendon repair 
residuals are now rated under Codes 5299-5223 of VA's 
Schedule for Rating Disabilities (Rating Schedule) (for 
favorable ankylosis of two fingers).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the minor left hand.  38 C.F.R. 
§ 4.69.

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.
(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a, Note preceding Code 5220.

During the course of this appeal, revisions were made to 
Codes 5216-5230.  See 67 Fed. Reg. 48784- 48787 (July 26, 
2002).  The veteran was made aware of these revisions in an 
April 2005 SSOC.  From their effective date, the veteran is 
entitled to a rating under the revised criteria.  

Under the version in effect prior to August 26, 2002, Codes 
5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  

Under Code 5223, favorable ankylosis of the index and middle 
finger warrants a 20 percent rating, irrespective of 
extremity that is affected.  38 C.F.R. § 4.71a (effective 
prior to August 26, 2002).

Under the revised rating criteria for the fingers, the 
following rules, in pertinent part, are observed in 
classifying the severity of limitation of motion:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under the revised Code 5223, favorable ankylosis of the index 
and long fingers of the minor hand still warrants a 20 
percent rating.  Under Code 5219, unfavorable ankylosis of 
those fingers also warrants a 20 percent rating (but if 
extremely unfavorable, a rating as amputation should be 
considered).  A 30 percent rating requires amputation of 
those fingers (or equivalent disability).  Code 5146.  

If the appellant's left wrist was ankylosed, an increased 
rating could be assigned under Code 5214.  However, the 
medical evidence does not show ankylosis of the left wrist.  
As previously discussed, the appellant's left wrist is not 
immobile, as he has the ability to move it, albeit in a 
limited fashion.  See March 2005 VA examination report.  
Normal range of motion of the wrist is:  dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  Therefore, 
consideration of a higher rating under Code 5214 is not 
warranted.

Analysis

The current 20 percent rating assigned for the veteran's 
residuals of left wrist tendon repair is warranted when there 
is ankylosis (favorable or unfavorable) of the index and 
middle (long) fingers (those shown affected).  To warrant a 
higher rating, (under either the previous rating criteria or 
under those effective from August 2002) the evidence would 
have to show amputation of those fingers or disability 
(extremely unfavorable ankylosis or functional impairment) 
equivalent to amputation of the fingers.  Disability of such 
severity is neither shown, nor alleged (even when factors 
such as pain or extended use are considered).  Consequently, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

A rating in excess of 20 percent for residuals of left wrist 
tendon repair is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


